     Case: 4:20-cv-01292-SRC Doc. #: 1 Filed: 09/21/20 Page: 1 of 8 PageID #: 1
RECE\\IE.D
  SEP l \ 101G
 BY MA.\L                              UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF MISSOURI
                                        _ _ _ _ _ _ _ _DIVISION


                                                             )
                                  .                          )



    ~
     Plaintiff(s),
        .
                      B  (ftlffrt.ly   An~!
                                                    .        )     Case No.   ~~~~~~~-




                        r!:i {) otl<J\.{{;l I r nPk~
                                                                       (to be assigned by Clerk ofDistrict Court)
            wlcvr.S
        .      I       r>rfYl   {Y\-/ {Dr{)(/,)/)        .   i     JURY TRIAL DEMANDED
                                                             )
                                                             )        YESO          NOD
     Defendant(s). (Enter above the full name(s)             )
     of all defendants in this lawsuit. Please               )
     attach additional sheets if necessary.)                 )


                            EMPLOYMENT DISCRIMINATION COMPLAINT

              I.       This employment discrimination lawsuit is based on (check only those that apply):


      / r i t l e VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
             employment discrimination on the basis of race~ color, religion, gender, or national origin.
             NOTE: In order tq bring suit in federal district court under Title VII, you mustfirst obtain
    ·       a right-to-sue letter from the Equal Employment Opportunity Commission.

     /Age            Discri~in~tion
                           in EmploymentAqofl 967, as amended, 29,U.S.C. ·§§ 621, et seq,,                f~r
       employment d~scr:imination on the l?asis· of age (age 40 or older).
       NOTE: In order. to bring suit in fede,ral .district court z/nder'. the A$e Discrim~nation in
       Employment A.ct, ·jJOU must first file charges with the Equal Emp!Oyment Opportw:zity·
       Commission. ·

               Americans with Disabilities Act of 1990, as amended, 4~ U.S.C. "S§ 12101, et seq.;
               for employment discrimination ori the basis of disability. ·
               NOTE: In order to bring suit in federal district court under the Americans with
               Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
             · Opportunity Commission.
 Case: 4:20-cv-01292-SRC Doc. #: 1 Filed: 09/21/20 Page: 2 of 8 PageID #: 2




       Rehabilitation Act of 1973, as amended, 29 U.S.. C. · §§ 701, et seq., for employment
       discrimination on the basis of a disability by ai:i employer which constitutes ·a program or
       activity receiving federal financial assistance.
       NOTE: In order to bring suit in federal district court under the Rehabilitation Act of1973,
       you mustfirst file charges with the appropriate Equal Employment Office representative or
       agency.




      2.



                                         Street address or P.O. Box

                                    6f--L [;, ~iJ_ Mo.
                                         City/ County/ State/Zip Code
                                                                      ~':6 { fJ</
                                    0l4 -44~ o'-J7'J oJ9-M3-/oc.;,;;
                                        Area code and telephone number

      3.    . Defendant's name:.   rut~rs ~oe tku,/ / fv1JuAJaj(~
             Defendant's address:    {D 126= \AJJ.sPfJ .gJ,
             .    .                     Street address or P.O. Box    : . ·.•

                                    6Ald· Lbbf;s.               Mo.·. ~.·~:3/:J.-7
                                        City/County/State/ Zip Code        '·

                                       'f- code
                                    3 (Area dv</1-   j t/f#;, . 3 flt %£- 66Cp}
                                                and telephon ~umber ·        ·
                     .                       .
NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR J?EFENJ)ANTS, PLEASE ·
P;ROVIDE THEIR NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER


                                                 2
 Case: 4:20-cv-01292-SRC Doc. #: 1 Filed: 09/21/20 Page: 3 of 8 PageID #: 3




          4.     If you are claiming that the discriminatory conduct occurred at a different location,
  please provide theJgf lowing inf<jrmation:
    ,('.) ~C U)      ~ lo)'l;   sSJM.1 Alff            Ui~
 (Street Address)                      (City/County)              (State)   (Zip Code)

         5.      When did the discrimination occur? Please give the date or time period:

        '1~~t7 ±Y cl-cwtiY
                                 ADMINISTRATIVE PROCEDURES

        6.      Did you file a charge of discrimination against the defe:i;idant(s) with the Missouri

 Commission on Human Rights?

         fKv"es
        ------
        _!Z'No

        7.      Did you file a charge of discrimination against the defendant(s) with the Equal

Employment Opportunity Commission or other federal agency?

         r_z   Yes     Date filed:    I (J - 2 'f ._ ,;).D Ler
       ~
         n     No

        8.     Have you received a Notice of Right-to-Sue Letter?

               ~                                        L_jNo       .
Ifyes, ple~e attach a copy of the letter to this complaint.

       9. ·.   If you are claiming age discrimination, check one of the following":

       _ _ 60 days or more haye passed since I filed my charge of age discrimination with the

Equal_ Employment Opportunity Commission.

       _ _fewer than 60 days have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.


                                                 3
Case: 4:20-cv-01292-SRC Doc. #: 1 Filed: 09/21/20 Page: 4 of 8 PageID #: 4




                                 NATURE OF THE CASE

     10.     The conduct complained of in this lawsuit involves (check only those that apply):

             h i u r e to hire me

              /rerrnination of my employment

             ~ilure to promote me
           . __ failure to accommodate my disability            .

            ~sand conditions ofmy employment differfr~m those ofsimilar employees
            --/reia_l~tion
            ~~sment
            - - other conduct (specify):




     Did you complain about this same conduct in your charge of discrimination?

           ~                                    _Q_No




                                           4
 Case: 4:20-cv-01292-SRC Doc. #: 1 Filed: 09/21/20 Page: 5 of 8 PageID #: 5




       11.    I believe that I was discriminated against because of my (check all that apply):

              £race

              vL religion
                      national origin

              L       color

              Lgender

              _ _ disability

             · L a g e (birth year is:       [   q{ilJ      )

              Lother:



       Did you state the same reason(s) in your charge of discrimination?

                                                      ilNo
         12.     State here, as briefly and clearly as possible, the essential facts of your claim.
Describe specifically the conduct that you believe is discriminatory and describe how each defendant
is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
if you find it helpful. It is not necessary to make legal arguments, or to cite cases or statutes.


{,<kfvLG~~ t:J~vt ~p Lo'f--e,tlS. - TI J
dDd 1D- '/UtJrtL lVl C£-I,~ - I c.ljl/VI
 0 r3 ys ~ f'(LtULdr -'+/l..d-f ~ t '-f-J                                          _$.

~ti - yo0 l))?l( N,o ~                     Jf
 -:f (LL{4_y) 7~ 12{,~sk J DI~ y.s .
tlto1t£1t.lt~ai ~~::;-t r hA-d .. rw .J-ab
                                                  5
       Case: 4:20-cv-01292-SRC Doc. #: 1 Filed: 09/21/20 Page: 6 of 8 PageID #: 6




.   . (Attach additional sheets as necessary).


                                                 6
            Case: 4:20-cv-01292-SRC Doc. #: 1 Filed: 09/21/20 Page: 7 of 8 PageID #: 7




                     13.     The acts set forth in paragraph 12 of this complaint:

                             ·ref.re still being committed by the defendant.

                            _[]_ a~e no longer being committed by the defendant.

                            £may still be being committed by the defendant.

                                                REQUEST FOR RELIEF

                    State briefly and exactly what you want the Court to do for you. Make no legal arguments;

            cite no cases or statutes.

             ~k ·V)u_ ~                              ~
                                                                                              WOei{d
                                                          clu,¥
                                         .




            ()fl ~ uJ.L f-6 f ll                                            t fJ      ~ -S~,
 orq~ 4tf6- ~ 'f-vot,, my                                                            .e.,mpfflfJmuvf-- .
~ A.fol-· leJm /-/.ftm; {a 11'-- pr ~o ~· tv1~
+,, o%r wads - JJ {) b olL. 1 fi1cl{ilqz- J d, d11-+ 1o
l            14.    Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of        ::;r.r/
    my knowledge, information, and belief that this complaint: (1) is not being presented for an                  ~
    improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of                  ·
    litigation; (2) is supported by existil}g law or by a nonfrivolous argument for extending,
    modifying, or reversing existing law; (3) the factual contentions have evidentiary .support or, if
    specifically so identified, will likely have evidentiary support after a reasonable opportunity for
    further investigation or·discovery; and (4) the complaint otherwise complies with the requirements
    of Rule



        ..·~·~
    ·.·.·




                                                            7
 Case: 4:20-cv-01292-SRC Doc. #: 1 Filed: 09/21/20 Page: 8 of 8 PageID #: 8




       I agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

       I declare under penalty of perjury that the foregoing is true and correct.

                      Signed this   /3
                      Signature of Plaintiff     \.~~~~~~~~~~~--'-'...W~4'LJ~




                                                   8
